Citation Nr: 0700542	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-43 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent 
for post-operative residuals of a right knee injury with 
traumatic arthritis.

2. Entitlement to a disability rating higher than 10 percent 
for left knee degenerative joint disease.

3. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1973 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In a statement in August 2005, the veteran raised the claim 
for increase for tinnitus, which is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The right knee disability is manifested by painful 
extension limited to 15 degrees and flexion limited between 
70 to 140 degrees with pain without evidence of instability. 

2. The left knee disability is manifested by extension to 0 
degrees and flexion limited between 85 to 130 degrees with 
pain and without evidence of instability. 

3. Bilateral hearing loss is manifested by an average pure 
tone threshold of 16 decibels in the right ear and 35 in the 
left ear with discrimination ability of 100 percent in the 
right ear and 92 percent in the left ear.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for 
post-operative residuals of right knee injury with traumatic 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2006).

2. The criteria for a disability rating higher than 10 
percent left knee degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2006).

3. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2003.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claims for 
increased, namely, that the disabilities had gotten worse.  
The veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of  VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degree of disability is the 
issue on appeal, the RO was required by law to provide notice 
of the rating criteria, which was accomplished.  At this 
stage of the appeal, there is no possibility of any prejudice 
to the veteran with respect to any such defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded VA examinations and his VA outpatient treatment 
records have been associated with claims folder.  As the 
veteran submitted in July 2006 that there was not any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right and Left Knees
Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate rating codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§  
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected knee disabilities have been 
assigned a 10 percent rating under Diagnostic Code 5010 for 
arthritis of a major joint.



Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under degenerative arthritis, 
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  And a separate rating 
may be assigned for limitation of flexion or extension under 
DC 5260 and DC 5261, respectively.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling.  Extension limited to 20 degrees is 
30 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis 

During the pendency of the appeal, the veteran was afforded 
VA examinations in July 2003 and February 2005. 

On VA examination in July 2003, right knee flexion and 
extension were from 0 to 70 degrees on one occasion and from 
0 to 90 degrees on another.  Flexion and extension of the 
left knee was from 0 to 130 degrees.  The collateral and 
cruciate ligaments were stable for each knee.   

An MRI revealed joint effusion in the right knee without 
ligament disruption. 

On VA examination in February 2005, flexion and extension of 
the right knee was from 15 degrees to 140 degrees.  Flexion 
and extension of the left knee was from 0 degrees to 85 
degrees.  No instability was found for either knee. 

Right Knee 

For the right knee, extension is limited to 15 degrees due to 
pain, which meets the criteria for a 20 percent rating under 
Diagnostic Code 5261, considering 38 C.F.R. § 4.40, 4.45, and 
4.59.  The criteria for a 30 percent rating require extension 
limited to 20 degrees, which is not shown. 

As flexion is limited between 70 and 140 degrees, the 
criteria for a separate 10 percent rating for limitation of 
flexion under Diagnostic Code 5260, that is, flexion limited 
to 45 degrees is not shown.  

And a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of ligament laxity or instability. 

Left Knee 

For the left knee, extension is to 0 degrees, which is normal 
and does not more nearly approximate or equate to extension 
limited to 10 degrees, the criteria for a separate 10 percent 
rating under Diagnostic Code 5261, considering 38 C.F.R. 
§ 4.40, 4.45, and 4.59.  

As flexion is limited between 85 and 130 degrees, the 
criteria for a separate 10 percent rating for limitation of 
flexion under Diagnostic Code 5260, that is, flexion limited 
to 45 degrees is not shown.  

And a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of ligament laxity or instability.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e).

The record contains VA audiological evaluations, dated in 
July 2003 and February 2005. 

In July 2003, the puretone thresholds in HERTZ at the tested 
frequencies of 1000, 2000, 3000, and 4000 in the RIGHT ear 
were 10, 10, 10, and 15 decibels, and in the LEFT ear were 
10, 15, 55, and 55 decibels.  The average decibel loss in the 
right ear was 11 and the average in the left ear was 34.  
Speech recognition ability in the right ear was 100 percent 
and 96 percent in the left ear.

In February 2005, the puretone thresholds in HERTZ at the 
tested frequencies of 1000, 2000, 3000, and 4000 in the RIGHT 
ear were 15, 10, 20, and 20 decibels, and in the LEFT ear 
were 5, 15, 55, and 55 decibels.  The average decibel loss in 
the right ear was 16 and the average in the left ear was 35.  
Speech recognition ability in the right ear was 100 percent 
and 92 percent in the left ear.

Applying the results to TABLE VI, the findings of both the VA 
examinations yield a numerical designation of I for the right 
ear (between 0 and 41 percent average of pure tone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) and of I for the left ear (between 0 and 41 
average pure tone decibel hearing loss, with between 84 and 
90 percent speech discrimination).  Entering the numeral 
designations of III and II to TABLE VII yields a disability 
rating of zero percent under Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86 (in an exceptional pattern 
of hearing impairment an alternate TABLE VIa is used to 
determine the numerical designation for puretone threshold 
and the higher numerical designation for either TABLE VI or 
TABLE VIa is used to rated the hearing loss).

For these reasons, the preponderance of the evidence is 
against the claim, and a compensable rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

A disability rating of 20 percent for post-operative 
residuals of a right knee injury with traumatic arthritis is 
granted, subject to the law and regulations governing the 
award of a monetary benefit. 

A disability rating higher than 10 percent for left knee 
degenerative joint disease is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


